PER CURIAM..
Appellant, Cedric Tate, challenges his judgment and two consecutive mandatory minimum sentences for one count of second degree murder and one count of a convicted felon in possession of a firearm, arising from a single criminal episode. We affirm the conviction without comment, but reverse the sentences pursuant to *565Williams v. State, 186 So.3d 989 (Fla.2016).
At Appellant’s sentencing hearing the trial court imposed mandatory minimum sentences under the 10-20-Life statute, as required under then-controlling decisions. However, the Florida’Supreme Court in Williams held that consecutive sentences under section 775.087(2)(d) for offenses committed contemporaneously are permissible but not mandatory. Thus, because the trial court believed it could not exercise discretion in imposing consecutive mandatory minimum terms, we reverse Appellant’s sentences and remand for re-sentencing.
AFFIRMED in part; REVERSED and REMANDED in part.
RAY, MAKAR, JJ., and DAVIS, WILLIAM, Associate Judge, concur..